                                         Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                         APPLE INC., et al.,
                                   8                                                        Case No. 5:20-cv-06128-EJD
                                                           Plaintiffs,
                                   9                                                        ORDER DENYING MOTION TO
                                                   v.                                       INTERVENE AND MOTION FOR
                                  10                                                        ENTRY OF A PRELIMINARY
                                         ANDREI IANCU,                                      INJUNCTION
                                  11
                                                           Defendant.                       Re: Dkt. Nos. 28, 34
                                  12
Northern District of California
 United States District Court




                                  13          In this suit challenging a precedential rule adopted by the Director of the U.S. Patent and

                                  14   Trademark Office (“PTO”), Proposed Plaintiffs-In-Intervention US Inventor, 360 Heros, Inc.,

                                  15   Larry Golden, World Source Enterprises, LLC, Dareltech LLC, Tinnus Enterprises, Clearplay,

                                  16   Inc., and E-Watch, Inc. (collectively “Proposed Intervenors”) move the Court to intervene. The

                                  17   Proposed Intervenors request leave to intervene as of right, or for permissive intervention in the

                                  18   alternative. Plaintiffs Apple Inc., Cisco Systems, Inc., Google LLC, and Intel Corporation

                                  19   (collectively “Plaintiffs”) and defendant Andrei Iancu (“Director”) both oppose the motion. Dkt.

                                  20   Nos. 41 (“Plaintiffs Opp.”), 59 (“Director Opp.”). After careful review, the Court finds that the

                                  21   Proposed Intervenors have failed to satisfy the requirements in order to intervene as of right, and

                                  22   the Court declines the request for permissive intervention. The motion therefore is DENIED.

                                  23     I.   BACKGROUND
                                  24          A.        Leahy-Smith America Invents Act and Inter Partes Review
                                  25          Recognizing that the country’s patent system was not adequately serving either patent

                                  26   owners or accused infringers, Congress passed the America Invents Act (“AIA”) on September 16,

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                        1
                                         Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 2 of 11




                                   1   2011. The AIA was designed to establish a more efficient and streamlined patent system that

                                   2   would improve patent quality and limit unnecessary and counterproductive litigation costs. H.R.

                                   3   Rep. No. 112-98, at 39-40, 112th Cong., 1st Sess. (2011) (“House Report”). To address issues

                                   4   faced by both patent owners and infringement defendants and “improve patent quality,” the AIA

                                   5   revamped the post-grant review process. House Report at 40. Central to the AIA was the creation

                                   6   of Inter Partes Review (“IPR”) conducted by the Patent Trial and Appeal Board (“PTAB”). This

                                   7   proceeding is meant to provide “an administrative process in which a patent challenger may ask

                                   8   the [PTO] to reconsider the validity of earlier granted patent claims.” Complaint (“Compl.”), Dkt.

                                   9   No. 1 ¶ 28 (citing Thryv, Inc. v. Click-To-Call Techs., LP, 140 S. Ct. 1367, 1370 (2020); 35 U.S.C.

                                  10   § 311 et seq.). IPR was intended to provide an alternative to litigation over the validity of

                                  11   previously granted patents by “establish[ing] a more efficient and streamlined patent system that

                                  12   [would] improve patent quality and limit unnecessary and counterproductive litigation costs.”
Northern District of California
 United States District Court




                                  13   Compl. ¶ 28 (citing House Report at 39-40).

                                  14          The IPR process begins when a party files a petition to institute IPR with the PTO. Id. ¶

                                  15   32. The AIA permits a party accused of infringement to file a petition for IPR with regard to the

                                  16   same patent claims that are being asserted in a parallel patent infringement suit, so long as the

                                  17   petition is filed within “1 year after the date on which the petitioner . . . is served with a complaint

                                  18   alleging infringement of the patent.” Id. (citing 35 U.S.C. § 315(b)). Furthermore, the AIA

                                  19   specified several requirements that must be met for the Director to grant petition for, or “institute,”

                                  20   IPR proceedings. Compl. ¶ 35. Primarily, the Director may institute IPR only when he

                                  21   determines that “there is a reasonable likelihood that the petitioner would prevail with respect to at

                                  22   least one of the claims challenged in the petition.” Id. (citing 35 U.S.C. § 314(a)). However, the

                                  23   decision to accept or deny a petition is a matter committed to the Director’s discretion and the AIA

                                  24   enumerates discretionary grounds on which the Director may decline to institute IPR even if

                                  25   preconditions are met. Id. (citing 35 U.S.C. §§ 311(c)(1)-(2), 312(a)(1)-(5), 315(a)(1)-(2)).

                                  26          Additionally, the Director has delegated authority to the PTAB to decide whether to grant

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                        2
                                         Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 3 of 11




                                   1   or deny institution of IPR on discretionary grounds and also works with the PTAB to designate

                                   2   certain IPR decisions as precedential. Id. ¶ 36. “[B]y default,” the PTAB’s decisions in IPR

                                   3   proceedings have no precedential force in future cases. Id. ¶ 43 (quoting Patent Trial and Appeal

                                   4   Board, Standard Operating Procedure 2 (Rev. 10) (“SOP-2”), at 3, 8-9 (Sept. 20, 2018)). The

                                   5   PTO, however, has established a procedure for designating select PTAB decisions as

                                   6   “precedential.” Id. ¶ 44 (citing SOP-2 at 1-2, 8-12). Decisions designated as precedential are

                                   7   “binding” on the PTAB “in subsequent matters involving similar factors or issues.” Id. (citing

                                   8   SOP-2 at 11). Under this procedure, the Director decides whether to designate a PTAB decision

                                   9   as precedential. Id. ¶ 45 (citing SOP-2 at 11). Although members of the public may nominate a

                                  10   PTAB decision for designation as precedential, the designation procedure otherwise does not

                                  11   allow for public notice of, or any opportunity for public comment on, whether a PTAB decision

                                  12   should be designated as precedential. Id. ¶ 46 (citing SOP-2 at 8-11).
Northern District of California
 United States District Court




                                  13          B.    The Instant Litigation
                                  14          On August 31, 2020, Plaintiffs filed the suit at bar against the Director. The suit

                                  15   challenges the PTO’s authority to reject petitions for IPR based on two decisions designated as

                                  16   precedential by the Director. The decisions, NHK Spring v. Intri-Plex Techs. No. IPR2018-00752,

                                  17   Paper 8, at 20 (P.T.A.B. Sept. 12, 2018) and Apple Inc. v. Fintiv, Inc., No. IPR2020-00019, Paper

                                  18   11 (P.T.A.B. Mar. 20, 2020), articulated an additional standard, under which the PTAB may

                                  19   decline to institute IPR based on a number of factors (“NHK-Fintiv factors”) related to the

                                  20   existence of a parallel district court proceeding on the same challenged patents. Compl. ¶¶ 37-41.

                                  21   The PTAB may decline to institute IPR based on the NHK-Fintiv rule even if the petition was

                                  22   timely filed within the one-year deadline set by 35 U.S.C. § 315(b). Id. ¶ 37.

                                  23          Plaintiffs have raised three claims against the Director’s decision to designate the NHK-

                                  24   Fintiv factors as a precedential rule: (1) the NHK-Fintiv rule is contrary to the policy and text of

                                  25   the AIA; (2) the rule is arbitrary and capricious as the factors are vague and have already led to

                                  26   unjustifiable and unpredictable disparities among similarly-situated IPR petitioners; and (3) the

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                        3
                                         Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 4 of 11




                                   1   rule is otherwise procedurally invalid because it was not adopted through notice-and-comment

                                   2   rulemaking required by both the AIA and the Administrative Procedure Act (“APA”). Id. ¶¶ 78-

                                   3   91. They ask that the NHK-Fintiv rule be declared unlawful and for the Court to permanently

                                   4   enjoin the Director and the PTAB from relying on the NHK-Fintiv rule or the non-statutory factors

                                   5   it incorporated to deny institution of IPR. Compl., Relief Requested ¶ 3.

                                   6          C.    Proposed Intervenors’ Motions
                                   7          The instant motion to intervene was filed on September 14, 2020, by US Inventor, 360

                                   8   Heros, Inc., Larry Golden, World Source Enterprises, LLC, Dareltech LLC, Tinnus Enterprises,

                                   9   Clearplay, Inc., and E-Watch, Inc. US Inventor is a non-profit corporation whose aim is to foster

                                  10   innovation through advocacy, education, and public outreach on matters of importance to

                                  11   individual inventors and small businesses. Complaint in Intervention for Declarative and

                                  12   Injunctive Relief (“Intervention Compl.”), Dkt. No. 28-1 ¶ 9. As part of its educational mission,
Northern District of California
 United States District Court




                                  13   US Inventor provides information to its membership about the factors that “will lead to a grant,

                                  14   versus a denial, of institution of IPR and post-grant review proceedings, particularly on

                                  15   discretionary factors. Id. ¶ 10. The remaining Proposed Intervenors are all patent owners who

                                  16   claim to have been harmed by the PTO’s failure to conduct rulemaking in order to codify

                                  17   “discretionary factors to deny” IPR and other forms of post-grant review. See id. ¶¶ 11-17, 62-63.

                                  18          Proposed Intervenors allege that despite a “clear legislative mandate” to adopt

                                  19   “regulations” setting forth the discretionary factors, the PTO has instead “omitted discretionary

                                  20   considerations entirely” from any regulations or has resorted to the “inadequate, unlawful

                                  21   alternative” of designating PTAB decisions as precedential. Id. ¶¶ 64-69. Thus, Proposed

                                  22   Intervenors claim the PTO has not provided the “predictability” or “guid[ance]” on institution

                                  23   decisions for IPR and other post-grant review proceedings that would have resulted in petitions

                                  24   against Proposed Intervenors being denied. See id. ¶¶ 11-17, 70-73. The proposed complaint-in-

                                  25   intervention asks the Court to compel notice-and-comment rulemaking of the discretionary

                                  26   considerations that would constitute ‘sufficient grounds’ for institution of post-grant review

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                        4
                                         Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 5 of 11




                                   1   proceedings. Id. Relief Requested ¶ 2; see also ¶¶ 76-79. It further asks the Court to declare

                                   2   unlawful all “adjudicative rulemaking on discretionary considerations for the ‘sufficient grounds’

                                   3   decision.” Id. Relief Requested ¶ 1; see also ¶¶ 80-83. Moreover, Proposed Intervenors request

                                   4   that the Court enjoin the PTO from “granting institution in any AIA patent trial” until compelled

                                   5   rulemaking is completed. Id. Relief Requested ¶¶ 3-4.

                                   6               Shortly after moving to intervene, Proposed Intervenors US Inventor, Inc. and World

                                   7   Source Enterprises, LLC also filed an application for a temporary restraining order and motion for

                                   8   entry of a preliminary injunction” (“PI Mot.”) against the Director. See Dkt. No. 34. The

                                   9   Proposed Intervenors seek to enjoin the PTO “from instituting AIA trials against any patent owner

                                  10   until such time as [the Director] promulgates rules for the discretionary denial of AIA trial

                                  11   institution petitions in accordance with the notice-and-comment provisions of the APA.” PI. Mot.

                                  12   at 1.
Northern District of California
 United States District Court




                                  13    II.         LEGAL STANDARD
                                  14          A.     Intervention as a Matter of Right
                                  15               Federal Rule of Civil Procedure 24(a)(2) provides for intervention as a matter of right

                                  16   where the potential intervenor “claims an interest relating to the property or transaction that is the

                                  17   subject of the action, and is so situated that disposing of the action may as a practical matter

                                  18   impair or impede the movant’s ability to protect its interest, unless existing parties adequately

                                  19   represent that interest.” The Ninth Circuit has summarized the requirements for intervention as of

                                  20   right under Rule 24(a)(2) as follows:

                                  21                      “(1) [T]he [applicant’s] motion must be timely; (2) the applicant must
                                                          have a ‘significantly protectable’ interest relating to the property or
                                  22                      transaction which is the subject of the action; (3) the applicant must
                                                          be so situated that the disposition of the action may as a practical
                                  23                      matter impair or impede its ability to protect that interest; and (4) the
                                                          applicant’s interest must be inadequately represented by the parties to
                                  24                      the action.”
                                  25   Freedom from Religion Found. v. Geithner, 644 F.3d 836, 841 (9th Cir. 2011) (quoting California

                                  26   ex rel. Lockyer v. United States, 450 F.3d 436, 440 (9th Cir. 2006)). Proposed intervenors must

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                        5
                                         Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 6 of 11




                                   1   satisfy all four criteria; “[f]ailure to satisfy any one of the requirements is fatal to the application.”

                                   2   Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009). In evaluating

                                   3   motions to intervene, “courts are guided primarily by practical and equitable considerations, and

                                   4   the requirements for intervention are broadly interpreted in favor of intervention.” United States v.

                                   5   Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004). “Courts are to take all well-pleaded,

                                   6   nonconclusory allegations in the motion to intervene, the proposed complaint or answer in

                                   7   intervention, and declarations supporting the motion as true absent sham, frivolity or other

                                   8   objections.” Southwest. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 820 (9th Cir. 2001).

                                   9               B.     Permissive Intervention
                                  10               Pursuant to Federal Rule of Civil Procedure 24(b)(1), “[o]n timely motion, the court may

                                  11   permit anyone to intervene who . . . has a claim or defense that shares with the main action a

                                  12   common question of law or fact.” Permissive intervention “requires (1) an independent ground for
Northern District of California
 United States District Court




                                  13   jurisdiction; (2) a timely motion; and (3) a common question of law and fact between the movant’s

                                  14   claim or defense and the main action.” Freedom from Religion Found., 644 F.3d at 843 (quoting

                                  15   Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.3d 470, 473 (9th Cir.1992)). “Even if an applicant

                                  16   satisfies those threshold requirements,” however, “the district court has discretion to deny

                                  17   permissive intervention.” Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998)). “In

                                  18   exercising its discretion, the court must consider whether the intervention will unduly delay or

                                  19   prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). “[T]he court

                                  20   may also consider other factors in the exercise of its discretion, including ‘the nature and extent of

                                  21   the intervenors’ interest’ and ‘whether the intervenors’ interests are adequately represented by

                                  22   other parties.” Perry, 587 F.3d at 955 (quoting Spangler v. Pasadena City Bd. of Educ., 552 F.2d

                                  23   1326, 1329 (9th Cir.1977)).

                                  24   III.        DISCUSSION
                                  25          A.        Intervention as a Matter of Right
                                  26                     1. Timeliness
                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                        6
                                         Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 7 of 11




                                   1          A court normally considers three criteria in determining whether a motion to intervene is

                                   2   timely: “(1) the stage of the proceeding; (2) the prejudice to other parties; and (3) the reason for

                                   3   and length of [any] delay [in moving to intervene].” United States v. Oregon, 745 F.2d 550, 552

                                   4   (9th Cir. 1984).

                                   5          Here, Plaintiffs and the Director do not challenge the timeliness of Proposed Intervenors’

                                   6   motion. See generally Plaintiffs Opp., Directors Opp. Moreover, to deny a motion to intervene on

                                   7   the basis of timeliness, the prejudice to the other parties must be “because of the passage of time.”

                                   8   See United States v. Oregon, 745 F.2d at 553. Because this suit is still in its infancy, Plaintiffs and

                                   9   the Director would not be prejudiced.

                                  10          Accordingly, the Court finds that the motion is timely.

                                  11               2. Significant Protectable Interest and Impairment of that Interest
                                  12          “An applicant has a ‘significant protectable interest’ in an action if (1) it asserts an interest
Northern District of California
 United States District Court




                                  13   that is protected under some law, and (2) there is a ‘relationship’ between its legally protected

                                  14   interest and the plaintiff’s claims.” The “relationship” requirement is generally satisfied “only if

                                  15   the resolution of the plaintiff’s claims will actually affect the applicant.” Arakaki v. Cayetano, 324

                                  16   F.3d 1078, 1083 (9th Cir. 2003) (quoting Donnelly, 159 F.3d at 410). Furthermore, to

                                  17   demonstrate a significant protectable interest, the proposed intervenor must demonstrate that the

                                  18   “relief sought by the plaintiffs will have direct, immediate, and harmful effects upon [the

                                  19   Proposed-Intervenors’] legally protectable interests.” Southwest Ctr. For Biological Diversity,

                                  20   268 F.2d at 818 (quoting Forest Conservation Council v. United States Forest Serv., 66 F.3d 1489,

                                  21   1494 (9th Cir. 1995). “An applicant generally satisfies the ‘relationship’ requirement only if the

                                  22   resolution of the plaintiff’s claims actually will affect the applicant.” Donnelly, 159 F.3d at 409–

                                  23   10 (citations omitted). In addition, an applicant seeking to intervene must be “so situated that

                                  24   disposing of the action may as a practical matter impair or impede” its ability to protect its interest.

                                  25   Fed. R. Civ. P. 24(a)(2).

                                  26          The “transaction” at issue here, is the lawfulness of the NHK-Fintiv rule, and in turn, the

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                        7
                                         Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 8 of 11




                                   1   PTAB’s discretionary denial of IPR petitions when parallel infringement litigation in a district

                                   2   court is pending. Yet, if the Proposed Intervenors were to intervene, the current suit would be

                                   3   changed dramatically. Plaintiffs’ suit is challenging the lawfulness of one PTAB precedential rule

                                   4   affecting the discretionary denial of IPR institution. Proposed Intervenors seek to compel the PTO

                                   5   to engage in notice-and-comment rulemaking in order to adopt discretionary factors that the PTAB

                                   6   would consider when deciding whether to institute either IPR or post-grant review of a patent

                                   7   claim. Intervention Compl. ¶ 20. The Court would additionally have to consider whether to grant

                                   8   relief that, the Proposed Intervenors believe, would result in the promulgation of a “robust set of

                                   9   regulations that provide clear direction to individual PTAB panels concerning when discretionary

                                  10   factors require denial of institution.” Mot. to Intervene at 4, 6-8. The purpose of the rule allowing

                                  11   intervention is to prevent a multiplicity of suit where common questions of law or fact are

                                  12   involved. Reich v. Webb, 336 F.2d 153, 160 (9th Cir. 1964). However, intervention is unavailable
Northern District of California
 United States District Court




                                  13   where an applicant seeks to “inject new, unrelated issues into the pending litigation,” Arakaki, 324

                                  14   F.3d at 1086, or to “expand the suit well beyond the scope of the current action.” Akina v. Hawaii,

                                  15   835 F.3d 1003, 1012 (9th Cir. 2016). Plaintiffs’ complaint defined the general scope of the suit

                                  16   and the Proposed Intervenors cannot now by intervention radically alter that scope to create a

                                  17   much different case.

                                  18          If the Proposed Intervenors were permitted to intervene, the Court would no longer preside

                                  19   over a suit meant to determine the lawfulness of one rule affecting the discretionary institution of

                                  20   IPR proceedings, but, in addition, would have to consider a novel claim seeking to compel notice-

                                  21   and-comment rulemaking defining all the relevant considerations for discretionary denial of both

                                  22   IPR and post-grant review proceedings. Moreover, the Court would need to consider whether to

                                  23   enjoin preliminarily and permanently the Director from granting institution in any AIA patent trial

                                  24   until the PTO was able to complete the compelled rulemaking. See Intervention Compl., Relief

                                  25   Requested ¶ 4 . Intervention cannot be used as a means to inject collateral issues into an existing

                                  26   action. See Sierra Club v. EPA, 995 F.2d 1478, 1484 (9th Cir. 1993).

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                        8
                                           Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 9 of 11




                                   1          Nevertheless, the Proposed Intervenors argue that their protectable interest relates to the

                                   2   same APA violation plead by Plaintiffs’ third claim, which alleges that the Director adopted and

                                   3   applied the NHK-Fintiv rule “without observance of procedure required by law.” Reply at 5

                                   4   (citing Compl. ¶¶ 88-91). However, Proposed Intervenors do not have a significantly protectable

                                   5   interest in Plaintiffs’ claim asking the Court to hold unlawful and set aside agency action that is

                                   6   without observance of procedure required by law. They seek to “bolster” and “ensconce” the

                                   7   application of discretionary factors, including but not limited to, application of the NHK-Fintiv

                                   8   rule. Mot. to Intervene at 7. This claim is unrelated to Plaintiffs’ final agency action challenge

                                   9   seeking to invalidate the NHK-Fintiv rule. Inclusion of the Proposed Intervenors’ claims to set

                                  10   aside all discretionary factors and compel notice-and-comment rulemaking would only inject new,

                                  11   unrelated issues into the pending litigation. Sierra Club, 995 F.2d at 1484. Further, because

                                  12   Proposed Intervenors seek to include new, unrelated issues into Plaintiffs’ suit, their interests
Northern District of California
 United States District Court




                                  13   “[c]ould not as a practical matter, be impaired or impeded as a result of [Plaintiffs’] litigation.

                                  14   Akina, 835 F.3d at 1012. In particular, even if Plaintiffs succeed, the Proposed Intervenors could

                                  15   protect and raise their interests in separate litigation or through a petition for rulemaking with the

                                  16   PTO.1 See Akina, 835 F.3d at 1012 (no intervention as of right where proposed intervenors “could

                                  17   adequately protect their interests in separate litigation”); Miniace v. Pac. Mar. Ass’n, 2005 WL

                                  18   2230149, at *3 (N.D. Cal. Sept. 13, 2005) (same).

                                  19          For these reasons, the Proposed Intervenors do not have a significant protectable interest

                                  20   related to the Plaintiffs’ claims. Even if they did, that interest would not be impaired by the

                                  21   outcome of this suit. Accordingly, Proposed Intervenors’ request for intervention as of right is

                                  22   denied.2

                                  23

                                  24
                                       1
                                  25     Proposed Intervenors claim US Inventor has already filed a petition for rulemaking with the
                                       PTO. Mot. to Intervene at 7.
                                       2
                                  26     Because the Court finds that the Proposed Intervenors have failed to satisfy the second and third
                                       requirements needed to establish intervention as a matter of right, the Court will not address the
                                  27   fourth factor of inadequate representation.
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                                        9
                                        Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 10 of 11




                                   1          B.    Permissive Intervention

                                   2          Even assuming the Proposed Intervenors met the three threshold requirements for

                                   3   permissive intervention, practical considerations militate against permissive intervention. Both

                                   4   the Plaintiffs and the Director argue that the Court should deny permissive intervention because it

                                   5   would prejudice their ability to pursue and defend against the claims in this suit. See UMG

                                   6   Recordings, Inc. v. Bertelsmann AG, 222 F.R.D. 408, 415 (N.D. Cal. 2004) (“[T]he possibility of

                                   7   prejudice to the original parties is in fact the ‘principal consideration’ when deciding a motion to

                                   8   intervene.”). Specifically, the parties argue that admitting the Proposed Intervenors to this case

                                   9   will “significantly prejudice” the adjudication of this action as “litigation of Proposed Intervenors’

                                  10   claims would . . . ‘necessitate the consideration of extraneous legal and factual issues that

                                  11   [Plaintiffs’] lawsuit would not otherwise invoke.’” Plaintiffs’ Opp. at 14 (citing UMG

                                  12   Recordings, 222 F.R.D. at 414).
Northern District of California
 United States District Court




                                  13          The Court agrees that intervention will unduly delay and prejudice the adjudication of the

                                  14   original parties’ case. See Fed. R. Civ. P. 24(b)(3). Inclusion of the Proposed Intervenors runs the

                                  15   risk of transforming this case from one assessing the legality of a single discretionary agency rule

                                  16   to one evaluating an effort to compel rulemaking of a set of discretionary considerations that

                                  17   would in part determine instituting IPR and post-grant review of patent claims. Additionally, the

                                  18   Proposed Intervenors seek to enjoin the PTO from granting institution in any AIA patent trial

                                  19   pending completion of compelled rulemaking. The inclusion of the Proposed Intervenors’

                                  20   additional claims and relief would “necessitate the consideration of extraneous legal and factual

                                  21   issues that [Plaintiffs’] lawsuit would not otherwise invoke.” UMG Recordings, Inc., 222 F.R.D.

                                  22   at 414. “Such allegations would divert time and resources from the principal thrust of [Plaintiffs’]

                                  23   lawsuit and entangle the legal and factual issues involved therein within a web that is not of the

                                  24   original parties’ making.” Id. at 415; see also Hanni v. Am. Airlines, Inc., No. 08–cv–00732–CW,

                                  25   2010 WL 289297, at *7 (N.D. Cal. Jan. 15, 2010) (concluding that judicial economy would suffer

                                  26   with the addition of a proposed intervenor’s new claims and issues because intervention would

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                       10
                                        Case 5:20-cv-06128-EJD Document 101 Filed 02/05/21 Page 11 of 11




                                   1   require additional discovery, push back deadlines, and delay the resolution of the existing case).

                                   2   What is more, the Proposed Intervenors have the option to bring a separate action against the

                                   3   Director. “While hardly dispositive, [a prospective intervenor’s] ability to pursue its claims

                                   4   through an alternative mechanism without any prejudice to its own rights is significant in the

                                   5   context of a motion to intervene brought by that party.” UMG Recordings, 222 F.R.D. at 415.

                                   6          For these reasons, the Court denies the Proposed Intervenors’ request for permissive

                                   7   intervention.

                                   8
                                              C.       Application for Temporary Restraining Order and Motion for Entry of a
                                   9                   Preliminary Injunction
                                  10          Proposed Intervenors US Inventor, Inc. and World Source Enterprises, LLC also seek to

                                  11   enjoin the PTO “from instituting AIA trials against any patent owner until such time as [the PTO]

                                  12   promulgates rules for the discretionary denial of AIA trial institution petitions. . . .” PI Mot. at 1.
Northern District of California
 United States District Court




                                  13   The Court considered the Proposed Intervenors request under the framework established by Winter

                                  14   v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008). However, as noted above, the Proposed

                                  15   Intervenors are not entitled to intervention as a matter of right and the Court declines to grant their

                                  16   request for permissive intervention. Accordingly, Proposed Intervenors’ request for temporary

                                  17   restraining order and for entry of a preliminary injunction is denied as moot.

                                  18   IV.    CONCLUSION
                                  19          For the forgoing reasons, the motion to intervene is DENIED. It is further ordered that

                                  20   Proposed Intervenors’ application for a temporary restraining order and motion for entry of a

                                  21   preliminary injunction is DENIED as moot.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 5, 2021

                                  24                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  25                                                     United States District Judge
                                  26

                                  27
                                       Case No.: 5:20-cv-06128-EJD
                                  28   ORDER DENYING MOTION TO INTERVENE AND MOTION FOR ENTRY OF A
                                       PRELIMINARY INJUNCTION
                                                                       11
